DETAILED ACTION
This action is in response to the amendment/request for reconsideration filed 21 June 2022.
Claims 2-8 are previously presented.
Claims 1 and 9 are currently amended.
Claims 1-9 are pending.

The label “EN” indicates an examiner’s note.

 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more.

Regarding claim 1:
Step 1:
The claim recites “An information processing device comprising: a memory control circuit coupled to an external memory …; and a plurality of processors coupled to the memory control circuit and each configured to: [perform a method]”. Accordingly, at step 1, the claimed invention is found to fall within the statutory category of machines.
Step 2A – prong one:
The claim recites “calculate a change value of the energy value based on the value of the local field of the state variable that is the change candidate; change the value of the state variable that is the change candidate according to determination whether or not the value of the state variable is changed depending on a temperature value and random value and the change value”; which is a process that may be performed mentally, with or without physical aid [see specification at [0042]:eq 2 for change in energy value, [0052]:eq 5 for the comparison value, [0055]:eq 6 for the comparison] [see MPEP 2106.04(a)(2) III for mental concepts grouping of abstract ideas].
The claim recites “update a score value which indicates a weight of a state obtained by the respective processors and is calculated according to the energy value with respect to the values of the plurality of state variables and an inverse temperature value of the temperature value, by using an equation (8) [eq 8] where Spk is the score value, k is integer equal to or more than one and equal to or less than a number of the plurality of processors, p is integer equal to or more than zero and indicates a time step, and BD is the inverse temperature value … calculate an average value of a state function based on the predetermined number of the score values corresponding to the predetermined number of processors”; which is a mathematical calculation (see claim 6 for the average calculation).
The claim recites “add a variable log (-log(ri)) which is generated from probability variables ri (i= 1 to K, K is the number of the plurality of processors) that are uniformly distributed within [0-1] to the energy value in the expression of the score as an offset”; which is a mathematical calculation.
The claim recites “select a set of the values of the plurality of state variables held by a predetermined number of processors, which is fewer than the number of the plurality of processors, based on the plurality of score values corresponding to the plurality of processors and indicates a divisor of K, from a smaller value after an addition”; which but for the recitation of generic computer components is a process that may be performed mentally, with or without physical aid [e.g. choosing values based on score which is performing a judgement or evaluation] [see MPEP 2106.04(a)(2) III for mental concepts grouping of abstract ideas].
Accordingly, at step 2A – prong one, the claim is found to recite a judicial exception.
Step 2A – prong two:
The claim also recites “a memory control circuit coupled to an external memory configured to store a coupling coefficient for each set of a state variable that is a change candidate among a plurality of state variables included in an evaluation function indicating an energy value and another state variable among the plurality of state variables, values of the plurality of state variables, and values of a plurality of local fields corresponding to the plurality of state variables”, “held by a predetermined number of processors fewer than the number of the plurality of Processors … corresponding to the plurality of processors”, “output the selected set of the values of the plurality of state variables and configured to read, from the external memory, the coupling coefficient, values of the plurality of state variables and values of a plurality of local fields at a specific timing; a plurality of processors coupled to the memory control circuit and configured to execute, in parallel, a processing to: [carry out a method]” and “an average value calculation circuit configured to [calculate an average value]”; however, this is mere instruction to implement the judicial exception using a computer which does not integrate the judicial exception into a practical application [see MPEP 2106.05(d) and MPEP 2106.05(f) – e.g. “Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more.”].
Taking the claim as a whole, there is the judicial exception with mere instruction to implement the exception using a computer in its ordinary capacity.
Accordingly, at step 2A – prong two, the claim is found to be directed to the judicial exception.
Step 2B:
As noted for step 2A – prong two, the claim includes instruction to implement the judicial exception using a computer in its ordinary capacity; however, this does not amount to significantly more than the judicial exception itself [see MPEP 2106.05(f) – e.g. “Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more.”].
Taking the claim as a whole, there is the judicial exception with mere instruction to implement the exception using a computer in its ordinary capacity.
Accordingly, at step 2B, the claim is found to be directed to the judicial exception without significantly more than the judicial exception itself.

Regarding claim 2:
The claim recites “the selection circuit is configured to: update the values of the plurality of state variables stored in a memory included in each of the plurality of processors according to the set of the values of the plurality of state variables selected based on a plurality of score values at a first temperature value as the temperature value; and change the value of the state variable that is the change candidate using the values of the plurality of state variables updated as starting points at a second temperature value lower than the first temperature value”. However, as for the calculating and updating steps of claim 1, these are processes which may be carried out mentally with or without physical aid; and with mere instruction to perform implement the actions with a computer. Accordingly, the reasoning given for claim 1 applies, mutatis mutandis.

Regarding claim 3:
The claim recites “the selection circuit selects the values of the plurality of state variables held, each selected value corresponding to a score value at a rate of the score value with respect to a sum of the plurality of score values”; however, like the selecting of claim 1, this is a process which may be carried out mentally with or without physical aid; and with mere instruction to perform implement the actions with a computer. Accordingly, the reasoning given for claim 2 applies, mutatis mutandis.

Regarding claim 4:
The claim recites “the temperature value is updated and when the temperature value reaches a target value, the selection circuit selects the set of the values of the plurality of state variables based on the plurality of score values”; however, like the selecting of claim 1, this is a process which may be carried out mentally with or without physical aid; and with mere instruction to perform implement the actions with a computer. Accordingly, the reasoning given for claim 1 applies, mutatis mutandis.

Regarding claim 5:
The claim recites “read the coupling coefficient and the another state variable from the external memory in an order of selection of the state variables that are the change candidates” and “store the read coupling coefficient in a memory included in each of the plurality of processors”; however, like the storing and outputting operations of claim 1, this is mere instruction to apply the judicial exception with a computer. Accordingly, the reasoning given for claim 1 applies, mutatis mutandis.

Regarding claim 6:
The claim recites “wherein the average value calculation circuit is configured to calculate the average value  using an equation (10) [eq 10] where <A> is the average value and Apk is the state function for one of the plurality of processors corresponding to k”; however, as noted for claim 1, this is a mathematical calculation. Accordingly, the reasoning given for claim 1 applies, mutatis mutandis.

Regarding claim 7:
The claim recites “further comprising a control circuit configured to set the temperature value to the plurality of processors and gradually decrease the temperature value”; however, like the selecting of claim 1, this is a process which may be carried out mentally with or without physical aid, e.g. choosing decreasing temperatures; and with mere instruction to perform implement the actions with a computer. Accordingly, the reasoning given for claim 1 applies, mutatis mutandis.

Regarding claim 8:
The claim recites “further comprising a control circuit configured to output values of the plurality of state variables corresponding to a lowest energy value among the plurality of state variables obtained by each of the plurality of processors when the temperature value reaches a target value”; however, like the storing and outputting operations of claim 1, this is mere instruction to apply the judicial exception with a computer. Accordingly, the reasoning given for claim 1 applies, mutatis mutandis.

Regarding claim 9:
The claim recites “a first chip including a first storage area that stores the coupling coefficient with respect to a set of a state variable of a first part and the state variable that is the change candidate among the plurality of state variables and a second chip including a second storage area that stores the coupling coefficient with respect to a set of a state variable of a second part and the state variable that is the change candidate among the plurality of state variables”; however, like the memory as discussed for claim 1, is mere instruction to apply the judicial exception with a computer.
The claim recites “wherein the value of the state variable of the first part and the value of the local field corresponding to the state variable of the first part are update and the value of the state variable of the second part and the value of the local field corresponding to the state variable of the second part are updated”; however, like the selecting of claim 1, this is a process which may be carried out mentally with or without physical aid, e.g. choosing decreasing temperatures; and with mere instruction to perform implement the actions with a computer.
Accordingly, the reasoning given for claim 1 applies, mutatis mutandis.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Tamura (US 20180075342 A1) in view of Barash (BARASH, LEV YU, MARTIN WEIGEL, MICHAL BOROVSKÝ, WOLFHARD JANKE, AND LEV N. SHCHUR. "GPU accelerated population annealing algorithm." Computer Physics Communications 220 (2017): 341-350) and Gyoten (GYOTEN, HIDENORI, MASAYUKI HIROMOTO, AND TAKASHI SATO. "Enhancing the solution quality of hardware Ising-model solver via parallel tempering." In Proceedings of the International Conference on Computer-Aided Design, pp.1-8. 2018).

Regarding claim 1, Tamura discloses an information processing device (figs 1 and 14 and [0194]: “FIG. 14 illustrates an example of an information processing apparatus according to a fourth embodiment.” EN: The fourth embodiment has common components with the first embodiment so both are cited.) comprising:
a memory control circuit coupled to an external memory configured to ([0213]: “store the states of all the neurons in a memory (not illustrated) in the information processing apparatus 10c”) store a coupling coefficient for each set of a state variable that is a change candidate among the plurality of state variables included in an evaluation function indicating an energy value ([0037]: “Each of the Ising units llal through llan performs an operation of an Ising type energy function of a neural network by small-scale hardware based on an algorithm referred to as, for example, the DeGloria algorithm. For example, the Ising type energy function E(x) (which may be referred to hereinafter as total energy) is defined as [eq 1]”) and another state variable among a plurality of state variables ([0052]-[0054]: “The register 21al stores n weighting values W11 , W12, ... , and Win· … The above weighting values are calculated in advance according to a problem to be calculated by a control unit (not illustrated) in the information processing apparatus 10 or an apparatus outside the information processing apparatus 10 and are stored in the register 21al. The above weighting values may be stored in a memory such as a random access memory (RAM).” And [0004]: “a weighting value (which is also referred to as a coupling coefficient)” EN: Tamura does not use the word “candidate”; however, as shown in the citations herein below the state values are selected according to a probability and thus are “candidates”, i.e some will be selected and others not. When processing a value as a candidate any of the other state values may be the another state.), values of the plurality of state variables ([0072]: “The updated neuron selection circuit 12 receives the state values x1 through xn outputted by the registers 24bl through 24bn, respectively, and indexes= 1 through n stored in the registers 25bl through 25bn respectively.” EN: Tamura uses both terms “state” value and [corresponding] “neuron” value to refer to state values, see Tamura at [0037] and compare Tamura:[0037]:eq 1 with instant specification at [0036]:eq 1.), and values of a plurality of local fields corresponding to the plurality of state variables ([0061]: “A value stored in the register 26al is the above local field value and is indicated by h1 in FIG. 1.”) and configured to read, from the external memory, the coupling coefficient, values of the plurality of state variables and values of a plurality of local fields at a specific timing (as shown by the use in the citations above and below, the “specific timing” is the timing at which the are read.);
a plurality of processors coupled to the memory and configured to (fig 14 and [0195]: “Ising units lldl, ... , lldi, ... , and lldn”, “energy value calculation circuits 20dl through 20dn”, “State transition determination circuits 20/, ... , 20ft, ... , and 20.fa of the Ising units”) execute, in parallel, processing to ([0091]: “In addition, when a state value of some neuron is updated, a neuron, of then neurons, a change in whose state value is possible is checked at once in parallel by the Ising units llal through llan. That is to say, a plurality of neighbor states to which the transition may be made from the current state are checked at once in parallel. This enables high-speed processing corresponding to the number of the Ising units llal through llan (connected in parallel).”):
calculate a change value of the energy value based on the value of the local field of the state variable that is the change candidate ([0045]: “a change amount AE, of the energy function (total energy) at the time of a change ofa state value x, of the neuron whose index is i is given by [eq 4]” EN: compare with instant specification at [0043]:eq 2);
change the value of the state variable that is the change candidate according to determination whether or not the value of the state variable is changed depending on a temperature value and random value and the change value ([0197]-[0198]: “For example, a probability value A; at which updating a state value X; is allowed is given by the use of a change amount AE; of total energy and a sigmoid function by [eq 8] … In addition, a probability value P; obtained by normalizing the probability value A; by adding together probability values at which updating the states of the n neurons is allowed is given by [eq 9]” EN: Note that β is inverse temperature, see eq 7 at [0178].);
update the value of the local field of the another state variable based on the coupling coefficient ([0040]-[0044]: e.g. “In order to represent the above energy function E(x) by hardware, each of the Ising units llal through llan illustrated in FIG. 1 calculates a local field (hereinafter referred to as a local field value). For example, a local field value h; of the neuron whose index is i is given by [eq 2]” EN: compare with instant specification at [0043]-[0050].);
update a score value which indicates a weight of a state obtained by the respective processors and is calculated according to the energy value with respect to the values of the plurality of state variables and an inverse temperature of the temperature value ([0207]: “The multiplier 26 multiplies an integrated value of a probability value A; (i=l ton) outputted by the adder 22/n by the uniform random number value x and outputs a multiplication result.”; [0217]: “If an index is selected by stages with a probability proportional to a probability value A; (i=l to n) given by expression (8), then the following procedure, for example, is adopted.” EN: the result is the score, see also [0224]-[227] describing selecting from multiple groups according to the integrated probabilities. A is the weight and eq 8 shows the dependence on inverse temperature, β, and energy. See also eq 10 showing another score that meets the criteria (compare eq 10 with instant specification at [0088]: eq 11.);
a selection circuit coupled to the plurality of processors and configured to add a variable [noise from an exponential distribution of energy] to the energy value in the expression of the score as an offset and select a set of the values of the plurality of state variables ([0082]: “In order to obtain the probability value P;(h;) given by expression (5), a probability density function p(ns) of a noise value ns to be added is given by [eq 6]”), and select based on the plurality of score values corresponding to the plurality of processors and output the selected set of the values of the plurality of state variables ([0210]: “On the basis of determination signals outputted by the state transition determination circuits 20ft through 20fa, the updated neuron selection circuit 12c outputs an index of an updated neuron.”).
Tamura does not explicitly disclose [update a score value] by using an equation (8) [eq 8], where Spk is the score value, k is integer equal to or more than one and equal to or less than a number of the plurality of processors, p is integer equal to or more than zero and indicates a time step, and βp is the inverse temperature value;
[adding] log (-log(ri)) which is generated from probability variables ri (i= 1 to K, K is the number of the plurality of processors) that are uniformly distributed within [0-1] and [selecting from score values with noise] held by a predetermined number of processors fewer than the number of the plurality of processors; and
an average value calculation circuit configured to calculate an average value of a state function based on the predetermined number of the score values corresponding to the predetermined number of processors.
However, Barash teaches [update a score value] by using an equation (8) [eq 8], where Spk is the score value, k is integer equal to or more than one and equal to or less than a number of the plurality of processors, p is integer equal to or more than zero and indicates a time step, and βp is the inverse temperature value (P342:§2.1:step 2, the inline tau equation. The “i" indicates time step, the j is the number corresponding to the processors [computing units] (see §1:¶¶2-3 – “A computational environment that recently proved to be a particularly useful pathway towards massively parallel computing are graphics processing units (GPUs) and similar accelerator devices. They feature a much higher density of actual compute units than CPUs … The PA algorithm that requires the parallel simulation of a population of tens of thousands up to millions of replicas appears to be a perfect match for this new type of computational resource”. The 1/Qi corresponds to Sp-1k.); and
an average value calculation circuit configured to calculate an average value of a state function based on the predetermined number of the score values corresponding to the predetermined number of processors (P342:§2.1:step 4: “Calculate estimates for observable quantities O as population averages” and P343:eq 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Tamura in view of the teachings of Barash to include “[update a score value] by using an equation (8) [eq 8], where Spk is the score value, k is integer equal to or more than one and equal to or less than a number of the plurality of processors, p is integer equal to or more than zero and indicates a time step, and βp is the inverse temperature value; and an average value calculation circuit configured to calculate an average value of a state function based on the predetermined number of the score values corresponding to the predetermined number of processors” by using the resampling and average calculations of Barash since it “provide[s] a flexible implementation that can be configured using command-line switches and should be easily adaptable to simulations of related models such as 3D Ising systems” (Barash:P342:§1:¶3).
And Gyoten teaches [adding] log (ri) which is generated from probability variables ri (i= 1 to K, K is the number of the plurality of processors) that are uniformly distributed within [0-1] and [selecting from score values] (P3:¶1: “At every τ updates (line 10), replica exchange is considered with a condition shown in line 13. After N spin update iterations, spins of the lowest temperature give the final solution.” And algorithm 2 at line 12. EN: note that comparing with log(R) is the same as comparing zero with the added value -log(R) to the right hand side.) held by a predetermined number of processors fewer than the number of the plurality of processors (Algorithm 2:line 12 showing that only when the condition is met are the “swap(s)” occur.).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Tamura with of the teachings of Gyoten to include “add a variable log (-log(ri)) which is generated from probability variables ri (i= 1 to K, K is the number of the plurality of processors) that are uniformly distributed within [0-1] to the energy value in the expression of the score as an offset” by using the added energy noise of Tamura (the right-hand side of eq (6) and taking the logarithm to make it an energy value at temperature T) as the distribution function for Gyoton’s R since “Even if a solution is trapped into a local solution (solution by which energy becomes a local minimum value) … at the time of noise width being Wl, a change in a direction in which energy increases is possible. Therefore, it is possible to escape from a local solution. When noise width is gradually decreased from Wl to W2 and from W2 to W3, a change in solution is limited. A solution finally converges to an optimal solution (solution by which energy becomes a minimum value)” (Tamura:[0085]), i.e. it combines the parallel tempering of Gyoten with the noise to Tamura to avoid becoming trapped in a local solution during parallel tempering.
	
	
Regarding claim 2, Tamura discloses the information processing device according to claim 1, wherein the selection circuit is configured to:
update the values of the plurality of state variables stored in a memory included in each of the plurality of processors according to the set of the values of the plurality of state variables selected based on a plurality of score values (as for claim 1) at a first temperature value (fig 3 and [0080]-[0082]: e.g. “At the time of the simulated annealing, the noise generation circuit 13 gradually decreases noise width under the control of the control unit. … [eqs 5 and 6] … A decrease in noise width corresponds to a decrease in the effective temperature T of expression (6).”); and change the value of the state variable that is the state candidate using the values of the plurality of state variables updated (as for claim 1) as starting points at a second temperature value lower than the first temperature value as the temperature value (fig 3 and [0080]-[0082]: e.g. “At the time of the simulated annealing, the noise generation circuit 13 gradually decreases noise width under the control of the control unit. … [eqs 5 and 6] … A decrease in noise width corresponds to a decrease in the effective temperature T of expression (6).” EN: as the annealing process moves from iteration to iteration (see also fig 2), the effective temperature is decreased for each step and the state values are recalculated according to the processes cited in claim 1.).

Regarding claim 3, Tamura discloses the information processing device according to claim 2, wherein
the selection circuit selects the values of the plurality of state variables held, each selected value corresponding to a score value at a rate of the score value with respect to a sum of the plurality of score values ([0198]: “a probability value P; obtained by normalizing the probability value A; by adding together probability values at which updating the states of the n neurons is allowed is given by [eq 9]”).

Regarding claim 5, Tamura discloses the information processing device according to claim 1, wherein the memory control circuit is configured to:
read the coupling coefficient and the another state variable from the external memory in an order of selection of the state variables that are the change candidates; and store the read coupling coefficient in a memory included in each of the plurality of processors ([0053]-[0054]: e.g. from [0054]: “The above weighting values are calculated in advance according to a problem to be calculated by a control unit (not illustrated) in the information processing apparatus 10 or an apparatus outside the information processing apparatus 10 and are stored in the register 21al. The above weighting values may be stored in a memory such as a random access memory (RAM).” EN: moved from the outside memory to the registers.).

Regarding claim 7, Tamura discloses the information processing device according to claim 1, further comprising a control circuit configured to set the temperature value to the plurality of processors and gradually decrease the temperature value (fig 3 and [0080]-[0082]: e.g. “At the time of the simulated annealing, the noise generation circuit 13 gradually decreases noise width under the control of the control unit. … [eqs 5 and 6] … A decrease in noise width corresponds to a decrease in the effective temperature T of expression (6).”).

Regarding claim 9, Tamura discloses the information processing device according to claim 1, further comprising:
a first chip including a first storage area that stores the coupling coefficient with respect to a set of a state variable (as for claim 1) of a first part ([0036]: “Each of the Ising units llal through llan may be realized by one semiconductor integrated circuit (chip)” EN: as previously shown the Ising units have registers to store values.) and the state variable that is the change candidate among the plurality of state variables (as for claim 1); and
a second chip including a second storage area that stores the coupling coefficient with respect to a set of a state variable of a second part and the state variable that is the change candidate among the plurality of state variables ([0036]: “Each of the Ising units llal through llan may be realized by one semiconductor integrated circuit (chip)” EN: as previously shown the Ising units have registers to store values.),
wherein the value of the state variable of the first part and the value of the local field corresponding to the state variable of the first part are updated and the value of the state variable of the second part and the value of the local field corresponding to the state variable of the second part are updated (as for updating the states in claim 1),
wherein a first chip includes the first storage area and a second chip includes the second storage area ([0036]: “Each of the Ising units llal through llan may be realized by one semiconductor integrated circuit (chip)” EN: as previously shown the Ising units have registers to store values, accordingly a chip for each Ising unit is a storage area on each chip.).

Claims 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Tamura, Barash, and Gyoten as applied to claim 1 above, and further in view of Takatsu (US 20180107172 A1).

Regarding claim 4, Tamura discloses the information processing device according to claim 1, wherein
the selection circuit selects the set of the values of the plurality of state variables based on the plurality of score values (in combination as for selecting in claim 1).
Tamura does not explicitly disclose the temperature value is updated and when the temperature value reaches a target value.
However, Takatsu teaches the temperature value is updated and when the temperature value reaches a target value ([0015]: “Therefore, when a temperature is sufficiently lowered, the lowest energy state will be obtained.” EN: sufficiently lowered indicates a target value which is sufficient.).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Tamura in view of the teachings of Takatsu to include “the temperature value is updated and when the temperature value reaches a target value” by using a target value for temperature since “when a temperature is sufficiently lowered, the lowest energy state will be obtained” (Takatsu:[0015]) and this is disclosed as the goal of simulated annealing by Tamura, i.e. from [0004]: “The Ising unit finds, by simulated annealing or the like, as a solution a combination of a state value of each neuron by which the minimum value of the above energy function (which is also referred to as a cost function or an objective function) is obtained”).

Regarding claim 8, Tamura discloses the information processing device according to claim 1, further comprising a control circuit configured to output values of the plurality of state variables corresponding to a lowest energy value among the plurality of state variables obtained by each of the plurality of processors ([0047]: “The information processing apparatus 10 outputs a combination of state values x1 through xn which minimize an energy value as a solution”) when the temperature value reaches a target value (with Takatsu as for claim 4).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Tamura, Barash, and Gyoten as applied to claim 1 above, and further in view of Anderson (ALAN ANDERSON, How to Find the Weighted ArithmeticMean of a Data Set, obtained from https://www.dummies.com/article/business-careers-money/business/accounting/calculation-analysis/how-to-find-the-weighted-arithmetic-mean-of-a-data-set-146046/ on 23 April 2022, 5 pages, 2016).

Regarding claim 6, Tamura discloses the information processing device according to claim 1, wherein the average value calculation circuit is configured to calculate the average value where <A> is the average value and Apk is the state function for one of the plurality of processors corresponding to k (with Barash as for claim 1, where A is the observable of Barash).
Tamura does not explicitly disclose using an equation (10) [eq 10].
However, Anderson teaches using an equation (10) [eq 10] (P1:first formula).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Tamura and Barash in view of the teachings of Anderson to include using an equation (10) [eq 10] by using the weighted arithmetic mean since it simply substitutes the average calculation to achieve a predictable result, i.e. the observable according to the Boltzmann weights (a Boltzmann weighted average).

Response to Arguments
Claim Objection
Examiner: The objections are withdrawn in view of the amendment to the claims.

Claim Rejection Under 35 U.S.C. §101
Applicant (P7):
As stated above, claim 1 recites that the plurality of processors execute, in parallel, the processing, whereby the sampling may be accelerated. Therefore, an improvement in the functioning of a computer is provided and an additional element in the claims integrates the exception into a practical application. Accordingly, withdrawal of the rejection is respectfully requested.
Examiner’s response:
The examiner respectfully disagrees. In particular, the argument merely alleges “execute, in parallel, the processing, whereby the sampling may be accelerated” is an improvement in the functioning of a computer. However, does not point to how the specification or claim language incorporates the features necessary for improvement [see MPEP 2106.04(d)(1) and 2106.05(a)]. As shown in the rejection above, the limitation reciting “execute, in parallel, a processing to” is part of mere instruction to implement the exception. Accordingly the argument is unpersuasive and the rejection is maintained.

Claim Rejection Under 35 U.S.C. §103
Applicant (P9):
Tamura appears to merely disclose that the updated neuron selection circuit 12c which outputs an index of an updated neuron. Tamura does not appear to disclose:
a selection circuit coupled to the plurality of processors and configured to add a variable log (-log(n)) which is generated from probability variables n (i= 1 to K, K is the number of the plurality of processors) that are uniformly distributed within [0-1] to the energy value in the expression of the score as an offset and select a set of the values of the plurality of state variables held by a predetermined number of processors, which is fewer than the number of the plurality of processors and indicates a divisor of K, from a smaller value after an addition, based on the plurality of score values corresponding to the plurality of processors and output the selected set of the values of the plurality of state variables.
Thus, at least the noted feature distinguishes over Tamura. The noted feature also distinguishes over Barash as evidenced, for example, by the Office Action. That is, the Office Action does not assert Barash as disclosing the noted feature.
Examiner’s response:
The examiner agrees; however, upon further search and consideration the claim is rejected under 35 USC §103 as obvious in view of an additional disclosure (the Gyoten disclosure). The amendment necessitated the new grounds of rejection presented.

Remaining arguments:
Examiner: The remaining arguments ultimately rely on those discussed above.

Conclusion
Claims 1-9 are rejected.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
EP 3852029 A4
Discussing simulated annealing with exchange and state transitions
LI, KIM-HUNG. "Reservoir-sampling algorithms of time complexity O (n (1+ log (N/n)))." ACM Transactions on Mathematical Software (TOMS) 20, no. 4 (1994): 481-493.
Discussing reservoir sampling algorithms for sampling without replacement

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S BROCK whose telephone number is (571)270-3052. The examiner can normally be reached Monday-Friday 6:30am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571) 270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/R.S.B./Examiner, Art Unit 2147                                                                                                                                                                                                        
/BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2147